Citation Nr: 0717503	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for gunshot wound 
residuals of the right leg.

2.  Entitlement to service connection for shell fragment 
wound residuals of the stomach.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a head 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1968, including a period of service in the Republic 
of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.  

The Board addresses the claims for service connection for 
gunshot wound residuals of the right leg, for shrapnel wound 
residuals of the stomach, and for PTSD in the REMAND part 
below and REMANDS those issues to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

The veteran sustained a contusion the right supra-orbital 
area when he was hit by falling lumber in service.  
Examination has identified no current residuals related to 
the in-service injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2003; a rating decision in 
August 2003; a statement of the case in August 2005; and a 
supplemental statement of the case in October 2006.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  In particular, the May 2003 RO letter preceded 
the RO's initial adjudication in August 2003, and it 
satisfied VA's notice requirements.  VA has made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication or even the final RO adjudication 
(the October 2006 supplemental statement of the case) is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication here (the October 2006 supplemental statement of 
the case).

Significantly, the appellant has not demonstrated how any 
defective notice has prejudiced him in the essential fairness 
of the adjudication.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd in part, Hartman v. 
Nicholson, __ F.3d __, No. 2006-7303, 2007 WL 1016989 (Fed. 
Cir. Apr. 5, 2007); cf. Locklear v. Nicholson, 20 Vet. App. 
410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Also, VA has examined 
the veteran in an effort to afford him the highest level of 
assistance in evaluating this claim.  Thus, VA has fulfilled 
its duty to assist the appellant.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, one of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists.  See Degmetich, supra; Brammer, supra.  
This determination is based on analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

The service medical records indicate that the veteran 
sustained a contusion of the low back with large subcutaneous 
hematoma and a contusion of the right supra-orbital area when 
lumber fell on him as he loaded a truck in late October 1968.  
There was no artery or nerve involvement.  Service connection 
is in effect for a lumbar spine disability (chronic 
lumbosacral sprain/strain with L5-S1 annular disc 
protrusion).  However, on a November 1968 separation physical 
examination, his head was clinically normal.  On the 
accompanying medical history report, although the veteran 
described the lower back contusion, he did not mention any 
residuals of trauma to the head.  Thus, the service medical 
records document the contusion to the right supra-orbital 
area, but not any lasting residuals.  The Board finds the 
November 1968 separation examination to be particularly 
probative since it was prepared only a few weeks after the 
late October 1968 injury.

In addition, the veteran has not reported any post-service 
treatment.  

On a September 2005 VA brain and spinal cord examination, the 
veteran reported using nasal spray occasionally; breathing 
difficulty through his nose; having numbness in the back, 
arms, legs, and toes; decreased visual acuity; and mild to 
moderate memory loss.  However, the examiner specifically 
commented that the veteran had recovered from the documented 
in-service injury and that he was able to do well without 
headaches, seizure disorder, or memory loss.  

Thus, the evidence shows that the veteran sustained an injury 
to his low back and to his head in late October 1968, but 
that there have been no residuals of the head injury.  
Indeed, the recent VA examination specifically noted that any 
head-injury related symptoms had essentially resolved.

In sum, the weight of the evidence demonstrates that the 
veteran does not currently have residuals of a head injury 
from his active service.  Since the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny this claim.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for residuals of a head injury is denied. 


REMAND

Additional development is needed with regard to the remaining 
claims on appeal.

The veteran maintains that he sustained gunshot and shrapnel 
wounds to his right leg and to his stomach while stationed in 
the Republic of Vietnam during the Vietnam War.  According to 
a June 2003 Vets Center intake assessment and a June 2005 VA 
mental health clinic progress note, the veteran reported 
numerous stressors.  Those stressors included many reportedly 
combat-related situations such as the following: (1) coming 
under fire soon after arriving in Vietnam in early 1968; (2) 
being under fire from perimeter checks by the enemy and 
rocket attacks;(3) seeing squad members blown up by an anti-
tank mine during the middle of the Tet offensive; (4) being 
overrun by enemy "sappers" who threw satchel charges at 
helicopters while he was stationed at LZ Nancy during the 
initial fighting of the Tet offensive, which resulted in the 
8 deaths and 52 wounded soldiers; (5) helping his platoon 
sergeant to a medivac helicopter and then finding that 
sergeant's boot and severed foot; (6) running over a 
Vietnamese child with a jeep and then being attacked in an 
ambush; (7) being hit in the right leg during later combat 
actions; (8) finding 10 dead soldiers while on patrol; and 
(9) being hit in the stomach by shrapnel in early September 
1968.  The veteran has also stated that he served as a 
machine gunner.   

Currently, the record indicates that the veteran was assigned 
to the Vietnam Command from February 1968 to November 1968.  
He was assigned to HHC 14th Engineer Battalion (CBT).  He 
also participated in the Tet Counteroffensive Campaign.  His 
principal duty was that of engine parts supply specialist. 
His service medical records also reflect that he was treated 
at an aid station on March 2, 1968; the actual medical record 
from that treatment is not among the currently obtained 
service medical records.  

This case involves PTSD, which involves additional 
considerations.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis 
must comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)); credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. §§ 3.304(f), 4.130; see Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).

The evidence to establish the occurrence of a recognizable 
stressor during service in support of a PTSD diagnosis will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Where a claimed stressor is alleged to have occurred during 
combat, VA must make a specific finding as to whether the 
claimant was involved in combat.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Service records or "other supportive 
evidence" may establish combat status.  West v. Brown, 7 
Vet. App. 70, 76 (1994).  However, VA is not required to 
accept a claimant's allegations of combat service.  Rather, 
in arriving at its findings of fact, VA must address the 
credibility of the testimony and statements of record.  
Cohen, 10 Vet. App. at 145-46.

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat-related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  Zarycki, 6 Vet. App. at 
98.

Where the record does not reflect that a claimant engaged in 
combat with the enemy under 38 U.S.C.A. § 1154(b), his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  This means that "other 
credible supporting evidence from any source" must be 
provided. Corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required; rather, a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (quoting Suozzi v. Brown, 
10 Vet. App. 307 (1997)).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, including 
lay testimony.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
For instance, independent evidence such as radio logs and 
morning reports which establish the occurrence of a stressful 
event and implies a claimant's personal exposure is 
sufficient to constitute credible supporting evidence.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  But the regulatory 
requirement for "credible supporting evidence" means that a 
claimant's testimony, or the medical opinion based upon post-
service examination, alone cannot establish the occurrence of 
a non-combat stressor.  Dizoglio, 9 Vet. App. at 166; Moreau, 
9 Vet. App. at 396.  

In light of these applicable laws, the Board is not yet able 
to make a determination regarding the veteran's claimed 
combat status.  On remand, the RO should request any unit 
histories for the veteran's unit while he was in Vietnam from 
February 1968 to November 1968, including any available 
"Lessons Learned" reports or combat after-action reports.  
The RO should also request verification of the stressors 
listed above.  General ranges of dates for those stressors 
can best be discerned from a June 2003 intake assessment from 
the St. Louis Vets Center, an October 2004 VA mental health 
clinic consultation report, and letters from the veteran to 
his wife dated from August 1968 to November 1968.

On remand, if necessary after further development of any 
evidence, an examination may be to assess whether the veteran 
has PTSD and whether any PTSD is related to any corroborated 
stressors.  

The veteran has also submitted a copy of a May 2003 
lumbosacral spine X-ray report that also refers to a metallic 
foreign body in the right flank.  The veteran states that 
this is a residual of the shrapnel wound to his stomach.  
Unfortunately, there is not much evidence regarding what 
current residuals the veteran has from any gunshot wound to 
the right leg or any shrapnel wound to the stomach.  On 
remand, the veteran should undergo an examination to assess 
whether the veteran has any residuals in the affected areas 
(that is, the abdominal area/right flank; and the right leg).

The Board will remand all three remaining issues on appeal 
since they each hinge on determinations as to what combat 
actions, if any, the veteran participated in. 

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request any unit histories for the 
veteran's unit while he was in Vietnam 
from February 1968 to November 1968, 
including any available "Lessons 
Learned" reports or combat after-action 
reports.  Also request verification of 
the stressors listed above from the 
appropriate service department.  General 
ranges of dates for those stressors can 
best be discerned from a June 2003 
intake assessment from the St. Louis 
Vets Center, an October 2004 VA mental 
health clinic consultation report, and 
letters from the veteran to his wife 
dated from August 1968 to November 1968.

2.  Schedule the veteran for an 
examination to assess whether he has 
any residuals in the affected areas 
(that is, the abdominal area/right 
flank; and the right leg).  Provide the 
claims folder to the examiner.  The 
examiner should describe all features 
of any residuals in the affected areas, 
including if possible, any etiology.

3.  Then readjudicate the claims for 
service connection for gunshot wound 
residuals of the right leg, for 
shrapnel wound residuals of the 
stomach, and for PTSD.  If any decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim 
should be treated expeditiously.  Claims remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims must be handled expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


